 



Exhibit 10.3
SUBLEASE AGREEMENT
     This Sublease Agreement (“Sublease”) is made on April ___, 2006 by and
between Novavax, Inc., a Delaware corporation (“Sublandlord”) and Sterilox
Technologies, Inc., a Delaware corporation (“Subtenant”).
BACKGROUND
     A. Pursuant to a Lease Agreement dated July 15, 2004 (“Prime Lease”),
Sublandlord leased from Liberty Property Limited Partnership, a Pennsylvania
limited partnership (“Prime Landlord”), approximately 32,908 rentable square
feet of space on the first and second floor, currently known as 508 Lapp Road
(the “Premises”), in the building located at 508 Lapp Road, Malvern,
Pennsylvania 19355 (the “Property”); and
     B. Subtenant desires to sublease from Sublandlord a portion of Premises,
consisting of approximately 20,469 rentable square feet on the first floor of
the Premises as shown on the attached Exhibit “A” (the “Sublease Premises”); and
     C. A true, correct and complete copy of the Prime Lease is attached to and
made a part of this Sublease as Exhibit “B”; and
     D. Sublandlord has agreed to sublet the Premises to Subtenant, and
Subtenant has agreed to sublet the same from Sublandlord, all upon the terms and
subject to the conditions set forth in this Sublease.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
the parties hereto, each intending to be legally bound and to bind its
respective successors and assigns, agree as follows:
     1. Sublease.
          a. For the Term (defined in Section 5 below) and upon the terms,
covenants and conditions herein set forth, Sublandlord hereby subleases to
Subtenant, and Subtenant hereby subleases from Sublandlord, the Sublease
Premises, together with the non-exclusive right with Prime Landlord and any
other occupants of the Building to use all of the Common Areas. During the Term,
Subtenant shall have the right to receive and enjoy the benefit of the services
required to be provided by Prime Landlord under the Prime Lease.
     2. Sublandord’s Representations, Warranties and Agreements.
          a. To induce Subtenant to enter into this Sublease, Sublandlord
represents and warrants to Subtenant that: (i) Exhibit “B” hereto constitutes a
true, correct and complete copy of the Prime Lease; (ii) the Prime Lease
comprises the entire understanding and agreement of Prime Landlord and
Sublandlord with respect to the Sublease Premises and remains in full force and
effect as of the date of this Sublease;

 



--------------------------------------------------------------------------------



 



(iii) the term of the Prime Lease expires on September 30, 2014, subject to any
and all extension rights and early termination rights, including without
limitation, the Early Termination Option contained in Section 31, in the Prime
Lease; (iv) Sublandlord has paid to Prime Landlord any and all sums owed to
Prime Landlord under the Prime Lease as of the date of this Sublease; (v)
neither Prime Landlord nor Sublandlord is in default under the Prime Lease, and
there exists no state of facts and no event has occurred which, with the passage
of time or the giving of notice, or both, would constitute a default by either
Prime Landlord or Sublandlord under the Prime Lease; (vi) no part of the
Security Deposit has been applied by Prime Landlord to satisfy Sublandlord’s
obligations under the Prime Lease; (vii) to Sublandlord’s knowledge, the
Sublease Premises is in good condition and repair; and (viii) Sublandlord has no
knowledge of any environmental condition that affects the use or operation of
the Sublease Premises in any way. Other than the foregoing representations and
warranties concerning the Sublease Premises, Subtenant hereby acknowledges that
Subtenant is accepting the Sublease Premises in its “as is” condition, without
any representations and warranties by Sublandlord.
          b. Except to the extent to be performed by Subtenant pursuant to
Sections 3 and 4 below, Sublandlord shall timely pay and perform all covenants,
agreements and obligations of “Tenant” under the Prime Lease, including without
limitation the payment of all rent and additional rent to Prime Landlord under
the Prime Lease. Sublandlord agrees that it will not (i) amend or modify the
Prime Lease without the prior written consent of Subtenant, which consent shall
not be unreasonably withheld, conditioned or delayed so long as the amendment or
modification does not diminish the rights and privileges of Subtenant under this
Sublease (including without limitation those provisions of this Sublease which
are incorporated by reference from the Prime Lease) or impose greater duties and
obligations on Subtenant under this Sublease, or (ii) agree to a termination of
the Prime Lease unless, in connection therewith, Prime Landlord accepts this
Sublease as a direct lease between Prime Landlord and Subtenant.
     3. Incorporation of Prime Lease
          a. This Sublease is made subject to and subordinate to all of the
terms and conditions of the Prime Lease and is conditioned upon the written
approval of Prime Landlord. Except as expressly set forth below, (i) every
provision of the Prime Lease shall be deemed incorporated into, and made a part
of, this Sublease by reference notwithstanding that such provisions are not
restated herein, (ii) each reference in the Prime Lease to “Lease” shall be
deemed a reference to this Sublease; (iii) each reference in the Prime Lease to
the “Premises” shall be deemed a reference to the Sublease Premises under this
Sublease; (iv) each reference in the Prime Lease to “Landlord” and “Tenant”
shall be deemed a reference to “Sublandlord” and “Subtenant”, respectively; and
(v) each reference to the “date of this lease” or other similar phrase shall be
deemed to be a reference to the date of this Sublease. However, notwithstanding
the foregoing, Sublandlord is not assuming, and shall not be responsible or
liable for Prime Landlord’s obligation to perform any agreement or obligation on
the part of the “Landlord” under the Lease to the extent that Prime Landlord
exercises its right to so perform (such as, by way of example and not
limitation, restoring the Sublease Premises following a fire or other casualty
or making any of the repairs required by Section 9 of the Lease). In the event

2



--------------------------------------------------------------------------------



 



Landlord fails to perform any such agreement or obligation, then, promptly
following Subtenant’s request, Sublandlord shall take reasonable, appropriate
action against Prime Landlord, as permitted by law or by the terms of the Prime
Lease to enforce such agreements and obligations of Prime Landlord.
          b. Notwithstanding the foregoing, the following provisions of the
Prime Lease are hereby excluded from this Sublease: Sections 1(c), 1(d), 1(e),
1(f), 1(g), 1(h), 1(j), 1(k), 2, 4, 5, 6, 7, 18, last four sentences of 19(a),
20, 27, 28, 29, 30, 31, 32, 34, 38 and 40.
          c. The rights of Prime Landlord under the Prime Lease may be enforced
by, and are for the benefit of, both Sublandlord and Prime Landlord. Neither
Subtenant nor Sublandlord shall permit anything to be done which would cause the
Prime Lease to be terminated or forfeited.
          d. Notwithstanding anything to the contrary in this Sublease, with
respect to any approval required to be obtained from the “Landlord” under the
Prime Lease, such consent must be obtained from both the Prime Landlord and
Sublandlord. Sublandlord’s consent, in each instance, shall be governed by the
terms contained in the Prime Lease with respect to the applicable approval.
          e. The time limits set forth in the Prime Lease for the giving of
notices, making demands, performance of any act, condition or covenant, or the
exercise of any right, remedy or option, are changed for the purposes of
incorporation into this Sublease, by lengthening or shortening the same in each
instance, as appropriate, so that notices may be given, demands made, or any
act, condition or covenant performed, or any right, remedy or options hereunder
exercised, by Sublandlord or Subtenant, as the case may be (and each party
covenants that it will do so), within two (2) business days prior to the
expiration of the time limit, taking into account the maximum grace period, if
any, relating thereto and contained in the Prime Lease.
     4. Subtenant’s Performance. Subtenant shall timely pay and perform all
covenants, agreements and obligations of the “Tenant” under the Prime Lease,
except as expressly provided in Section 3 above. Subtenant’s failure to perform
any such covenants, agreements and obligations shall be a breach of this
Sublease.
     5. Sublease Term. The term of this Sublease (“Term”) shall commence on
July 1, 2006 (the “Commencement Date”), and, unless sooner terminated as herein
provided, the Term shall end on September 30, 2009. Notwithstanding the
foregoing, as soon as Prime Landlord consents to this Sublease in writing,
Subtenant shall be permitted to have access to the Sublease Premises for the
purposes of making the Sublease Premises ready for Subtenant’s use, provided
that such preparations and approvals are governed by the terms of the Prime
Lease and do not interfere with Sublandlord’s normal business operations. All of
the terms and conditions of this Sublease shall apply to such early access, but
Subtenant’s shall have no obligation to pay Subrent pursuant to Section 6
hereof.

3



--------------------------------------------------------------------------------



 



     6. Subrent; Security Deposit.
          a. Beginning on the Commencement Date and continuing on the first day
of each calendar month included in the Term, Subtenant shall pay to Sublandlord,
in lawful money of the United States of America, without notice or demand, at
the office of Sublandlord at 508 Lapp Road, Malvern, Pennsylvania 19355, or such
other place as Sublandlord may designate in writing to Subtenant from time to
time, subrent (“Subrent”) equal the following schedule:

          Months   Monthly Subrent
1-12
  $ 26,865.56    
13-24
  $ 27,718.44    
25-39
  $ 28,571.31  

          b. For the avoidance of doubt, Sublandlord acknowledges that such
Subrent will be the only amounts payable by Subtenant hereunder (other than
those amounts identified in subsection 6(c) below) and that Sublandlord shall be
solely responsible for Operating Expenses and Utilities under the Prime Lease,
except to the extent any such Operating Expense (or other similar additional
rent) results from an express request by Subtenant to Prime Landlord to provide
a service to the Sublease Premises that was not furnished to the Sublease
Premises prior to the Commencement Date. If the Commencement Date is not the
first day of a calendar month, the Subrent for the first month shall be prorated
based upon the number of days in such month.
          c. Notwithstanding the foregoing subsection (b), on the Commencement
Date and again on the first and second anniversary date of the Term, Subtenant
shall also pay to Sublandlord, additional rent (“Additional Rent”) consisting of
(i) $2.50 per rentable square foot for electric service in the Sublease
Premises, and (ii) $1.75 per rentable square foot for shared reception services
and shared use of the Common Areas, cafeteria, bathrooms and first floor server
room. If Sublandlord is not able to provide access to the first floor server
room, Sublandlord will provide to Subtenant at Sublandlord’s sole cost and
expense comparable services reasonably acceptable to Subtenant that would have
been provided by the first floor server room, including providing a secure
location for Subtenant’s computer hardware, and providing internet capability to
Subtenant’s employees. Subtenant shall, in the alternative, be permitted to pay
such Additional Rent in equal monthly installments throughout the course of the
Term. In the event Subtenant’s consumption of electric in the Sublease Premises
exceeds the equivalent of $2.50 per rentable square foot for at least two
consecutive months, Sublandlord may invoice Subtenant separately for, and
Subtenant shall pay on demand, the cost of Subtenant’s excessive consumption.

4



--------------------------------------------------------------------------------



 



          d. In lieu of a security deposit, Subtenant shall deliver to
Sublandlord within five (5) business days following the execution of the
Sublease an irrevocable and unconditional letter of credit (such letter of
credit and any replacement thereof, as provided herein, is called a “Letter of
Credit”) issued and drawn upon any commercial bank reasonably approved by
Sublandlord which is a member of the United States Federal Reserve System with
offices for banking purposes in Philadelphia, Pennsylvania or New York, New York
(“Issuing Bank”), which Letter of Credit shall be in a form and content
reasonably satisfactory to Sublandlord. The Letter of Credit shall name
Sublandlord as beneficiary and initially be in the amount of $250,000.00 (the
“Original Amount”). If, at any given time during the Sublease, Subtenant has
cash and cash equivalents (a) between $10,000,000.00 and $20,000,000.00, the
Letter of Credit may be reduced to $125,000.00 (the “Reduced Amount”) during
such period(s) or (b) in excess of $20,000,000.00, the Letter of Credit shall be
deemed cancelled for such period(s). If at any time during the Term, Subtenant’s
cash and cash equivalents fall below the threshold amount in (a) above, then
Subtenant shall be again obligated to produce a Letter of Credit in the Original
Amount. If at any time during the Term, Subtenant’s cash and cash equivalents
fall below the threshold amount in (b) above, Subtenant shall be again obligated
to produce a Letter of Credit in the Reduced Amount. If Subtenant wishes to
decrease the amount of the Letter of Credit to the Reduced Amount or to cancel
the Letter of Credit as summarized above, Subtenant must provided Sublandlord
with financial statements certified by Subtenant’s Chief Financial Officer
before changing the Letter of Credit amount. Thereafter, Subtenant shall provide
such financial statements on a quarterly basis demonstrating Subtenant’s
continued compliance with the reduction or cancellation criteria for the Letter
of Credit as summarized above.
          e. In addition, the Letter of Credit shall (a) have a term of not less
than twelve (12) months, (b) permit multiple drawings, (c) be fully transferable
by Sublandlord without the payment of any fees or charges by Sublandlord,
(d) expressly allow Sublandlord to draw upon it: (i) in the event that the
Subtenant is in default under the Sublease after all applicable notice and cure
periods have expired, by delivering to the Issuing Bank written notice that
Sublandlord is entitled to draw thereunder pursuant to the terms of this
Sublease, or (ii) if Subtenant, within forty-five (45) days prior to the
expiration of the Letter of Credit then held by Sublandlord, fails to provide
Sublandlord with a replacement Letter of Credit, and (e) expressly state that it
will be honored by the Issuing Bank without inquiry into the accuracy of any
such notice or statement made by Sublandlord. The Letter of Credit shall provide
that it shall be deemed automatically renewed, without amendment, for
consecutive periods of twelve (12) months each thereafter during the Term unless
the Issuing Bank sends a notice (the “Non-Renewal Notice”) to Sublandlord by
certified mail, return receipt requested, not less than sixty (60) days
preceding the then expiration date of the Letter of Credit stating that the
Issuing Bank has elected not to renew the Letter of Credit. Upon receipt of the
Non-Renewal Notice or upon Subtenant’s failure to deliver a replacement Letter
of Credit not later than forty-five (45) days prior to the expiration of the
Letter of Credit then held by Sublandlord, Sublandlord shall have the right to
draw the full amount of the Letter of Credit then currently in effect, and
thereafter hold or apply the cash proceeds of the Letter of Credit.

5



--------------------------------------------------------------------------------



 



     7. Personal Property; Restoration of Sublease Premises. All furniture being
used by Subtenant shall become the property of Subtenant at the end of the Term
to the extent such furniture was not owned by Subtenant as of the Commencement
Date. Subtenant hereby acknowledges that Subtenant is accepting such furniture,
fixtures, equipment and other personal property in their “as is” condition,
without any representations and warranties by Sublandlord.
     8. Permit, Certificate of Occupancy, and Signage. Subtenant shall be
responsible for obtaining any applicable building permit and Certificate of
Occupancy regarding Subtenant modifications to the Premises and its occupation
of the Premises. Notwithstanding anything to the contrary contained within
Section 11 of the Prime Lease, provided Prime Landlord consents, Sublandlord
acknowledges that Subtenant shall be permitted to place signage, at Subtenant’s
sole expense, on the exterior entrances to the Sublease Premises and the
existing monument road signage at the Property. Such signage must comply with
the terms and conditions of the Lease and continue to provide Sublandlord with
acceptable signage. Sublandlord and Subtenant acknowledge that each party will
have usage of 50% of the area of the existing monument road sign.
     9. Casualty Damage; Partial Taking. Notwithstanding the incorporation
herein of Section 15 of the Prime Lease pertaining to damage to the Sublease
Premises by fire or other casualty or of Section 16 of the Prime Lease
pertaining to a taking, Sublandlord shall have no responsibility for the
obligations of Prime Landlord thereunder, and Subtenant shall look solely to
Prime Landlord in connection therewith., To the extent that any portion of rent
payable by “Tenant” under the Prime Lease is abated pursuant to such Sections or
otherwise, Subtenant shall be entitled to a corresponding abatement of Subrent
hereunder, calculated as the Subrent otherwise payable by Subtenant multiplied
by a fraction, the numerator of which is the number of rentable square feet
within the Sublease Premises for which the abatement is being given and the
denominator of which is total number of rentable square feet in the Sublease
Premises.
     10. Surrender. Sublandlord acknowledges, however, that notwithstanding the
incorporation of the surrender obligations contained in the Prime Lease (which
apply due to the incorporation herein of Section 21 of the Prime Lease),
Subtenant shall have no obligation to remove any alterations made to the
Sublease Premises by Sublandlord prior to the Commencement Date. Moreover,
Sublandlord hereby ratifies any surrender obligations contained in the Prime
Lease and confirms that Sublandlord will timely perform all such obligations.
Subtenant acknowledges that it may be obligated to remove alterations made by
Subtenant after the Commencement Date in accordance with Section 12 of the Prime
Lease.
     11. Hold Harmless. Except to the extent caused by the negligence or willful
misconduct of Sublandlord or its agents, Subtenant shall indemnify, protect,
defend with counsel reasonably acceptable to Sublandlord and hold harmless
Sublandlord from and against any and all claims, liabilities, judgments, causes
of action, damages, costs and expenses (including, without being limited to,
reasonable attorneys’ and experts’ fees and expenses), caused by or arising in
connection with (a) a breach of Subtenant’s covenants,

6



--------------------------------------------------------------------------------



 



representations and warranties under this Sublease, and (b) the negligence or
willful misconduct of Subtenant. Except to the extent caused by the negligence
or willful misconduct of Subtenant or its agents, Sublandlord shall indemnify,
protect, defend with counsel reasonably acceptable to Subtenant and hold
harmless Subtenant from and against any and all claims, liabilities, judgments,
causes of action, damages, costs and expenses (including, without being limited
to, reasonable attorneys’ and experts’ fees and expenses), caused by or arising
in connection with (a) a breach of Sublandlord’s covenants, representations and
warranties under this Sublease, and (b) the negligence or willful misconduct of
Sublandlord.
     12. Remedies; Self-Help. In the event of any material default by either
party under this Sublease, the non-defaulting party shall have all remedies
provided at law or in equity, including without limitation in the case of
Sublandlord all remedies provided in Section 22 of the Prime Lease. Either party
may resort to its remedies cumulatively or in the alternative. Subtenant and
Sublandlord agree to copy Prime Landlord on all notices given in connection with
this Section 13. In addition, if Sublandlord is the defaulting party and if such
default materially, adversely affects Subtenant’s ability to conduct its
business in the Sublease Premises, then Subtenant shall have the right to cure
such default on behalf of Sublandlord after written notice (except in the case
of an emergency) to Prime Landlord and Sublandlord. In such event, Sublandlord
shall reimburse Subtenant upon demand for any sums paid or costs incurred by
Subtenant in curing such default, which are based on reasonable commercial
terms, including without limitation interest thereon from the respective dates
of Subtenant’s paying such sums or incurring such costs, and if Sublandlord
fails to pay such amounts within 15 days following Subtenant’s demand therefor,
Subtenant shall have the right to deduct from the next monthly payments of
Subrent coming due hereunder until Subtenant is fully reimbursed.
     13. Notices. Whenever it shall be necessary or desirable for either party
to this Sublease to serve any notice or demand on the other party, such notice
or demand shall be served by certified mail, return receipt requested, by
overnight courier (such as Federal Express), next day delivery, or telecopy, at
the addresses set forth below or at such other address as shall be designated by
the parties in writing in accordance with this Section. Each party shall provide
to the other copies of all notices received by each from Prime Landlord.

     
To:
   
Prime Landlord:
  Liberty Property Limited Partnership
 
  500 Chesterfield Parkway
 
  Malvern, PA 19355
 
   
Sublandlord:
  Novavax, Inc.
 
  508 Lapp Road
 
  Malvern, PA 19355
 
  Attn: CFO
 
   
To Subtenant, prior to the
   
Commencement Date:
  Sterilox Technologies, Inc.

7



--------------------------------------------------------------------------------



 



     
 
  320 King of Prussia Road
 
  Suite 200
 
  Radnor, PA 19087
 
  Attn: Keith A. Goldan, CFO
 
   
To Subtenant, from and after
   
Commencement Date:
  Sterilox Technologies, Inc.
 
  508 Lapp Road
 
  Malvern, PA 19355
 
  Attn: Keith A. Goldan, CFO

     14. Option to Extend Term.
          a. Provided (i) there is no existing Event of Default by Subtenant
under this Sublease, and (ii) subject to Sublandlord’s interest, solely in
Sublandlord’s discretion, to exercise its Early Termination Option under the
Prime Lease, Subtenant shall have the right and option (“Extension Option”), to
extend the Term for one additional period of two (2) years (“Extension Term”).
Subtenant shall give Sublandlord prior written notice of Subtenant’s intention
to exercise the Extension Option at any time prior to August 1, 2008. If
Sublandlord does not exercise its Early Termination Option under the Prime
Lease, and if Subtenant has provided Sublandlord notice of Subtenant’s election
to exercise the Extension Option, Subtenant and Sublandlord shall then mutually
agree on the Subrent to be charged to Subtenant during the Extension Term in
question within the next 60 days. Sublandlord will not raise the applicable rent
by more than $0.50/sf between the first and second years of the Extension Term.
Subtenant’s Extension Option is subject to Prime Landlord’s consent.
     15. Brokers. Sublandlord and Subtenant represent to each other that neither
party has dealt with any broker or other person who may be owed a commission in
connection with the transactions contemplated by this Sublease other than TCA
Brokerage Services (“Subtenant’s Broker”) whose commission shall be paid by
Subtenant pursuant to a separate agreement. Except as provided in this Section,
each party agrees to hold the other party harmless from and against all claims
for brokerage commissions, finder’s fees, or other compensation made by any
other agent, broker, salesman or finder as a consequence of said party’s actions
or dealings with such agent, broker, salesman, or finder.
     16. Binding Effect; Amendments. The provisions of this Sublease shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns. This Sublease constitutes the
entire agreement between the parties hereto and may not be modified except by an
instrument in writing signed by the parties hereto. No amendments shall be made
to this Sublease without the prior written approval of Prime Landlord in
accordance with the terms of the Prime Lease.
     17. Severability. Each covenant and agreement contained in this Sublease is
a separate and independent covenant and agreement. If any covenant or agreement
or the

8



--------------------------------------------------------------------------------



 



application thereof to any person or circumstance shall to any extent be invalid
and unenforceable, the remainder of this Sublease, or the application of such
covenant or agreement to persons or circumstances, other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and all other
covenants and agreements of this Sublease shall be valid and enforceable to the
fullest extent permitted by law.
     18. Counterparts. This Sublease may be executed in counterparts, each of
which, when taken together as a whole, shall constitute one and the same
instrument.
     19. Condition Precedent. This Sublease and Sublandlord’s and Subtenant’s
obligations hereunder are conditioned upon obtaining the written consent of the
Prime Landlord in a form mutually acceptable to Sublandlord and Subtenant. If
such consent has not been obtained within 30 days after the date first set forth
above, either party may terminate this Sublease by written notice to the other,
whereupon the parties shall have no further obligation thereafter arising under
this Sublease.
     20. Capitalized Terms. Each capitalized term used herein but not defined
shall have the meaning ascribed to such term in the Prime Lease.
     21. Governing Law. This Sublease shall be construed and governed by the
laws of the Commonwealth of Pennsylvania.
[SIGNATURES CONTINUE ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Sublease to be duly
executed as of the date first above written.

                 
 
                        SUBLANDLORD:    
 
                WITNESS:       Novavax, Inc.    
 
               
 
      By:        
 
               
 
          Dennis W. Genge    
 
          Chief Financial Officer    
 
                        SUBTENANT:    
 
                WITNESS:       Sterilox Technologies, Inc.    
 
               
 
      By:        
 
               
 
          Keith A. Goldan    
 
          Chief Financial Officer    

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Sublease Premises

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Prime Lease

B-1